                Case 5:21-cv-00155-FB Document 1 Filed 02/18/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

MARCUS HAMILTON WILBORN,                              §
  Plaintiff,                                          §
                                                                                      5:21-cv-00155
                                                      §              CIVIL ACTION NO. _________
v.                                                    §
                                                      §                            JURY DEMANDED
KEMONTA HARGIS and HMD                                §
TRUCKING, INC.,                                       §
  Defendants.


                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

           Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Kemonta Hargis,

Defendant herein, removes to this Court the state court action pending in the 81st-218th Judicial

District Court in Atascosa County, Texas invoking this Court’s diversity jurisdiction, on the grounds

explained below.

                                               BACKGROUND

           1.      This matter arises from a vehicular accident that occurred on March 20, 2020. In his

Original Petition, Marcus Hamilton Wilborn, Plaintiff herein, alleges that on or about March 20,

2020, he was involved in a vehicular collision with Defendant Kemonta Davis. On November 18,

2020, Plaintiff filed his Original Petition alleging negligence causes of action against Defendant

Kemonta Hargis in the 81st-218th Judicial District Court in Atascosa County, Texas bearing Cause

No. 20-11-0959-CVA (the “State Court Action”). See Plaintiff’s Original Petition, attached hereto as

Exhibit B.

           2.      The Petition alleges the Plaintiff resides in Texas. See Exhibit B. Plaintiff is a Texas

citizen.

4817-3754-1059.1
               Case 5:21-cv-00155-FB Document 1 Filed 02/18/21 Page 2 of 4




         3.        The Petition alleges that Defendant Kemonta Hargis is a resident of Maryland.

         4.        Plaintiffs served Defendant Kemonta Hargis on January 19, 2021. Defendant

Kemonta Hargis and appeared or answered on February 8, 2021, asserting a general to the claims

and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer, attached as

Exhibit B.

         5.        Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

         6.        Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant Kemonta Hargis will give written notice of the removal to Plaintiff Marcus Hamilton

Wilborn through his attorney of record, and to the clerk of the 81st-218th Judicial District Court,

Atascosa County, Texas.

         7.        Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by

the Defendant Kemonta Hargis within thirty (30) of service of the lawsuit.

                                             EXHIBIT INDEX

                   Exhibit A      Index of Matters Being Filed.

                   Exhibit B      The executed process in this case that are on file with the state court
                                  (to the extent that counsel can obtain said copies), including a copy of
                                  the Plaintiff’s Original Petition, Citation served upon Defendant
                                  Kemonta Hargis and a copy of Defendant Kemonta Hargis’ Original
                                  Answer.

                   Exhibit C      List of all Counsel of Record

                   Exhibit D      Civil Cover Sheet

                                              JURISDICTION

         8.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter is

removal to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of



4817-3754-1059.1
               Case 5:21-cv-00155-FB Document 1 Filed 02/18/21 Page 3 of 4




citizenship between the properly joined parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

         A.        DIVERSITY OF PARTIES

         9.        Plaintiff is domiciled in Texas. In his Original Petition, Plaintiff alleges that he is an

individual residing in Texas.

         10.       Defendant is domiciled in Salisbury, Maryland.

         11.       Accordingly, there is complete diversity between the Texas Plaintiff and the

Maryland Defendant pursuant to 28 U.S.C. § 1332(a).

         B.        AMOUNT IN CONTROVERSY

         12.       Based on Plaintiff’s pleading and their pre-suit notice, the amount in controversy

plainly exceeds $75,000.00, exclusive of interest and costs. Specifically, the Petition alleges Plaintiff

“seeks monetary relief over $1,000,000.0.” See, Exhibit B. Accordingly, the amount in controversy

requirement of 28 U.S.C. § 1332(b) is satisfied.

                                                CONCLUSION

         11.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

         WHEREFORE, Defendant Kemonta Hargis respectfully prays that the state court action be

removed and placed on this Court’s docket for further proceedings as though it had originated in this

Court and that this Court issue all necessary orders. Defendant Kemonta Hargis further requests any

additional relief to which he may be justly entitled.

DATE: February 18, 2021.




4817-3754-1059.1
               Case 5:21-cv-00155-FB Document 1 Filed 02/18/21 Page 4 of 4




                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                              / s / David A. Oubre
                                              DAVID A. OUBRE
                                              ATTORNEY IN CHARGE
                                              Texas Bar No.: 00784704
                                              David.oubre@lewisbrisbois.com
                                              GARY G. GREEN
                                              Texas Bar No. 08350993
                                              Gary.green@lewisbrisbois.com
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              (713) 659-6767 Telephone
                                              (713) 759-6830 Facsimile
                                              ATTORNEYS FOR DEFENDANT,
                                              KEMONTA DAVIS

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record pursuant to the Federal Rules of Civil Procedure on February 18, 2021.

Via E-Service: e-service@maltoslaw.com
Manuel C. Maltos
MALTOS LAW FIRM, PLLC
8600 Wurzbach, Suite 702
San Antonio, Texas 78240

         AND

Via E-Service: gcantu@thecantulawfirm.com
German Cantu
CANTU LAW FIRM, PLLC
8600 Wurzbach, Suite 702
San Antonio, Texas 78240
ATTORNEYS FOR PLAINTIFF

                                                     / s / Gary G. Green
                                                     Gary G. Green




4817-3754-1059.1
